Citation Nr: 1511236	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-05 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2014, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  After the hearing, additional evidence was received, along with a waiver of RO consideration. 

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.

The issues of service connection for diabetes mellitus type II, neuropathy, hemifacial spastic spasm, elbow disability, basal cell cancer, and peripheral artery disease were raised during the Veteran's May 2014 Board hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran did not sustain ischemic heart disease in service, nor did it manifest to a compensable degree within one year of separation from service.

2.  The Veteran does not have confirmed duty or visitation in the Republic of Vietnam or other credible evidence of exposure to an herbicide agent in service.

CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran seeks service connection for ischemic heart disease, which he contends was caused by exposure to Agent Orange while stationed on an aircraft carrier in the offshore waters of Vietnam.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted on a presumptive basis for certain chronic diseases, including cardiovascular-renal disease (i.e., ischemic heart disease), if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 3.309(a).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is also granted on a presumptive basis for certain diseases if a veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service on the landmass or inland waterways of Vietnam, and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In Haas, the Federal Circuit upheld the VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring proof of some duty or visitation onshore in Vietnam.

Service on a deep-water vessel off the shores of Vietnam is not considered service in the Republic of Vietnam for purposes of 38 C.F.R. § 3.307(a)(6).  VAOPGCPREC 27-97.  Veterans who served in deep-water naval vessels off the coast of Vietnam during the Vietnam War are referred to as "Blue Water Navy Veterans," and there is no presumption of exposure to herbicides for such claimants.  See Presumption of Exposure to Herbicides for Blue Water Navy Vietnam Veterans Not Supported, 77 Fed. Reg. 76170 (Dec. 26, 2012).

Although "inland waterways" are not defined in VA regulations, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Id.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tu, are considered extensions of ocean waters and not inland waterways.  Id.

Notwithstanding the presumption, a claimant can still show that he was actually exposed to herbicides, and that a disorder resulting in disability or death was in fact causally linked to this herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. § 3.102 (2014).

As an initial matter, the Veteran's service treatment records do not indicate, nor does he contend, onset of ischemic heart disease during service or within a year thereafter.  Despite the Veteran's claims that he experienced chest pains after service, the first treatment for chest pains was not until July 1978, more than a decade after active service.  Although the Veteran reported experiencing chest pain in 2001, he did not seek treatment again until 2003.  Treatment Record dated March 14, 2003.  Diagnosis of ischemic heart disease, hypertension, and cardiac dysrhythmia was not until 2008.  The Veteran then had open heart surgery in December 2009.  See Treatment record dated December 16, 2009.  Based on the foregoing, the Board concludes that chronic symptoms of ischemic heart disease did not manifest during or within one year of service.  Therefore, service connection on a direct and presumptive basis must be denied.

The Veteran's sole assertion is that he developed ischemic heart disease as a result of exposure to herbicides while serving aboard naval aircraft carriers.  The Board notes that the Veteran expressly denies having set foot in Vietnam.  Statement dated January 5, 2012; May 2014 Board hearing testimony.  Rather, he contends that he was exposed to herbicides through contact with contaminated equipment and water.

The Veteran's military personnel records show that he was assigned to the U.S.S. Ticonderoga from September 1965 to May 1966.  While stationed aboard the ship, the Veteran had to wash planes by hand using waterless cleaner.  Statement dated February 16, 2013; May 2014 Board hearing testimony.  He would spend up to 16 hours per day with the aircraft and would often sleep on the wing of the aircraft at night.  Statement dated February 16, 2013.  The Veteran asserts that those aircraft flew missions in areas that were sprayed with herbicides.  Id.  The Veteran also believes that he was exposed to herbicides through consuming and bathing in contaminated water that flowed into the ocean from Vietnam inland waters.  Statement dated February 16, 2013.  Specifically, he testified that he used untreated salt water from Cam Ranh Bay one time when he made coffee.  May 2014 Board hearing testimony.  Following his assignment to the U.S.S. Ticonderoga, he was stationed on the U.S.S. Enterprise from 1966 to 1967, and was again in constant contact with aircraft that flew missions in Vietnam.  Statement dated February 16, 2013.  

In December 1965, the U.S.S. Ticonderoga was in Cam Ranh Bay for 5 to 8 days for the Bob Hope show.  Statement dated January 5, 2012, February 16, 2013; May 2014 Board hearing testimony.  The Veteran believes that during this time the ship was within 12 miles of the landmass, since he could see the shoreline from the ship.  Statement dated February 16, 2013; May 2014 Board hearing testimony.  In addition to the exposures claimed above, the Veteran also indicated that he was exposed to herbicides through contact with contaminated equipment from the Bob Hope show, which was stored on land in Cam Ranh.  

During his May 2014 Board hearing, the Veteran also testified that he had attended a classified school in Subic Bay, and that Agent Orange was stored at that location.  During the flight to Subic Bay, his plane stopped in Danang, but the Veteran did not disembark from the plane.  When asked by the VLJ how he knew Agent Orange was being stored at Subic Bay, he admitted that he did not know it was there at the time; rather, he currently knows that herbicides were stored there due to research he conducted on the internet.

After a review of all the evidence, the Board finds that entitlement to service connection for ischemic heart disease due to herbicide exposure must be denied.  First, as the Veteran admitted, he did not serve landside in Vietnam.  Although the Board acknowledges that the U.S.S. Ticonderoga had service off the shores of Vietnam during the period in which the Veteran was stationed aboard, the Board reiterates that service on a deep-water vessel off the shores of Vietnam is not considered service in the Republic of Vietnam for purposes of the presumptive provisions pertaining to exposure to herbicides.  His aircraft carrier did not dock to the shore in Cam Rahn Bay; he testified that Bob Hope and the equipment were flown to the aircraft carrier via helicopter.  The fact that he was in an open water port and could see the shore does not mean he is entitled to the presumption of exposure.  Furthermore, there is nothing in the record to suggest it either docked in or was present in the inland waterways of Vietnam.  Accordingly, the Board finds that the presumptive provisions of 38 C.F.R. § 3.309(e) do not apply in this case.

Second, there is no credible evidence that the Veteran was actually exposed to herbicides during service.  With respect to the Veteran's contention that he was exposed to herbicides through contact with contaminated sea water, the Board notes that while it is "conceivable that some veterans of offshore service incurred exposure under some circumstances due, for example, to airborne drift, groundwater runoff, and the proximity of individual boats to the Vietnam Coast," VA is "not aware of any valid scientific evidence showing that individuals who served in the waters offshore of the Republic of Vietnam or in other locations were subject to the same risk of herbicide exposure as those who served within the geographic land boundaries of the Republic of Vietnam."  69 Fed. Reg. 44,614, 44,620 (July 27, 2004); 73 Fed. Reg. 20,566, 20,568 (April 16, 2008); Haas, 525 F.3d at 1182-11863.

As to the Veteran's claims that he was exposed to herbicides through contact with contaminated equipment and aircraft, the Joint Services Records Research Center (JSRRC) reviewed numerous official military documents, ship logs and other sources of information pertaining to Navy and Coast Guard ships and the use of tactical herbicides in the Vietnam era, and found no evidence that those ships transported tactical herbicides to the Republic of Vietnam or that ships operating off the coasts of Vietnam used, stored, tested, or transported herbicides.  See Memorandum for Record dated May 1, 2009.  Additionally, JSRRC could not verify that any shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment used there.

Furthermore, the Board finds that the Veteran's assertions that he was exposed to herbicides have no probative value.  While the Veteran is competent to describe an observable event such as having a substance touch his skin or using water, there is no evidence showing that the Veteran has the expertise to determine if the water consumed was in fact contaminated by dioxins or if it had been sufficiently processed by the ship's equipment, nor has he provided any scientific or other reports which speak to this assertion.  The Veteran is also not competent to state that any aircraft with which he came into contact onboard the U.S.S. Ticonderoga or U.S.S. Enterprise was contaminated with herbicide.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  It was noted that in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident.  Therefore, the Board finds that there is no competent evidence of record showing that the Veteran was in fact exposed to herbicides.

In sum, because the Veteran is not presumed to have been exposed to herbicides during service in Vietnam, and because there is no credible evidence of actual exposure to herbicides, the Board finds that the Veteran was not exposed to herbicides during his military service.  Accordingly, his claim for service connection for ischemic heart disease due to herbicide exposure must be denied.

II.  VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in February 2004, July 2011, and November 2011 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

Additionally, the Veteran testified at a hearing before the Board in May 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's herbicide exposure and onset of his heart problems.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014).

The Veteran has not been provided a VA medical examination in relation to this claim.  However, as explained in this decision, the weight of the evidence shows that there was no in-service incurrence of ischemic heart disease or exposure to herbicides to which a competent medical opinion could relate the current disability.  Consequently, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for ischemic heart disease, and thus a VA medical examination is not required.  38 U.S.C.A. § 5103A(a)(2) (2013); see also 38 C.F.R. § 3.159(d) (noting that "VA will discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.")


ORDER

Entitlement to service connection for ischemic heart disease is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


